Exhibit 10.1
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”) made as of April 4, 2012, by
and among Vanity Events Holding, Inc., a Delaware corporation (“Buyer”) and
Aegis Worldwide, LLC, a New York limited liability company (“Seller”).


WHEREAS, subject to the terms and conditions hereof, Seller desires to sell,
transfer and assign to Buyer, and Buyer desires to purchase from Seller, all
right, title and interest and goodwill in or associated with the domain names
set forth on Schedule 1.1 hereto that Seller has adopted, used and registered
with GoDaddy.com and NetworkSolutions.com (the “Domain Names”).


NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:


SECTION 1.                                PURCHASE AND SALE OF ASSETS.


1.1           Sale of Assets.  Subject to the terms and conditions of this
Agreement, the Buyer agrees to purchase from the Seller, and the Seller agrees
to sell, transfer, convey, and deliver to the Buyer, all of Seller’s right,
title and interest and goodwill in or associated with the Domain Names along set
forth on Schedule 1.1 hereto along with any information or materials proprietary
to the Seller that relate to the  business or affairs associated with the Domain
Names which is of a confidential nature, including, but not limited to, trade
secrets, information or materials relating to existing or proposed products (in
all and various stages of development), “know-how”, marketing techniques and
materials, marketing and development plans and pricing policies (collectively,
“Proprietary Information”) but excluding the Excluded Assets (the “Assets”) free
and clear of all, claims, liens, mortgages, pledges, contractual restrictions,
security interests and encumbrances of any nature, kind or description
whatsoever (collectively “Encumbrances”).


1.2           Excluded Assets.  There shall be excluded from the Assets and
retained by Seller, the following assets (the “Excluded Assets”):


(a)           All other assets of Seller which are not identified on Schedule
1.1 or otherwise necessary to the operation of the Domain Names;


(b)           all cash, cash equivalents and short-term investments, and
accounts receivables;


(c)           all books of account, records (including, without limitation,
financial records and employment records), files, telephone numbers, facsimile
numbers, internet addresses, web pages, e-mail accounts, any similar data and
intellectual property, except to the extent directly associated with or included
in the Assets;


(d)           Seller’s corporate minute book, stock records, warrant records,
stock option grant records and corporate seal; and


(e)           any receivables of the Seller, as of the Closing Date.


1.3           Excluded Liabilities. Buyer does not assume or take or shall
become subject to any claims, debts, commitments, liabilities or obligations of
Seller whatsoever whether arising prior to, on or after the Closing Date, which
are not expressly assumed pursuant to Section 1.4 and which shall remain the
sole obligation of Seller. Without limiting the generality of the foregoing,
“Excluded Liabilities” includes, but not limited to: (a) all taxes, including
those arising in connection with the purchase and sale of the Assets, (b)
accounts payable, (c) accrued expenses, including employment termination
expenses, severance obligations and accrued vacation pay, (d) any liabilities
arising from environmental matters, (f) indemnification obligations, (g) any
liabilities, fines or penalties for violations of laws, (h) costs and expenses
associated with the negotiation and consummation of the transactions
contemplated herein, (i) claims relating to the Excluded Assets, (j) loans
payable, (k) any  indebtedness, and (l) broker’s fees.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
1.4           Purchase Price; Closing.


(a) Purchase Price.  In consideration of the sale by Seller to Buyer of the
Assets, and satisfaction of the conditions contained herein, Buyer shall issue
the Seller 1,000,000 shares of the Buyer’s common stock, par value $0.001 per
share (the “Shares”).


(b) Closing. The consummation of the transactions contemplated in this Agreement
(the “Closing”) shall take place at the offices of the Company, at 10:00 a.m.
EST on April 5, 2012, or such earlier date and at such other time as the parties
mutually agree in writing (the “Closing Date”).


1.5           Effectuate Transfer.  Assignor agrees to cooperate with Assignee
and to follow Assignee’s instructions in order to effectuate the transfer of the
Domain Name registration in a timely manner, including the payment of any fees
associated with such transfer.  Specifically, Transferor agrees to prepare to
transmit the necessary GoDaddy and Network Solutions registration deletion
templates and/or correspond with the above to authorize transfer of the Domain
Names.


1.6           Further Assurances.  Seller shall, from time to time after the
consummation of the transactions contemplated herein, at the request of Buyer
and without further consideration, execute and deliver further instruments of
transfer and assignment and take such other action as Buyer may reasonably
require to more effectively transfer and assign to, and vest in, Buyer the
Assets free and clear of all Encumbrances.


1.7           Transfer of Subject Assets.  Seller shall deliver or cause to be
delivered to Buyer good and sufficient instruments of transfer transferring to
Buyer title to all of the Assets, together with all required consents.  Such
instruments of transfer (a) shall contain appropriate warranties and covenants
which are usual and customary for transferring the type of property involved
under the laws of the jurisdictions applicable to such transfers, (b) shall be
in form and substance reasonably satisfactory to Buyer and its counsel,
(c) shall effectively vest in Buyer good and marketable title to all of the
Assets free and clear of all Encumbrances, and (d) where applicable, shall be
accompanied by evidence of the discharge of all Encumbrances against the
Assets.  Buyer agrees and acknowledges that the form of instrument of transfer
attached hereto as Exhibit 1.7 is acceptable form of Bill of Sale.


SECTION 2.                                REPRESENTATIONS AND WARRANTIES OF
SELLER.  In order to induce Buyer to enter into this Agreement, Seller, hereby
represents and warrants to Buyer as follows:


2.1           Organization.  Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
New York, with full corporate power and authority to own or lease its properties
and to conduct its business in the manner and in the places where such
properties are owned or leased or such business is currently conducted or
proposed to be conducted.


2.2           Required Action.  All actions and proceedings necessary to be
taken by or on the part of Seller in connection with the transactions
contemplated by this Agreement have been duly and validly taken, and this
Agreement and each other agreement, document and instrument to be executed and
delivered by or on behalf of Seller pursuant to, or as contemplated by, this
Agreement (collectively, the "Seller Documents”) has been duly and validly
authorized, executed and delivered by Seller and no other action on the part of
Seller or is required in connection therewith.  Seller has full right,
authority, power and capacity to execute and deliver this Agreement and each
other Seller Document and to carry out the transactions contemplated hereby and
thereby.  This Agreement and each other Seller Document constitutes, or when
executed and delivered will constitute, the legal, valid and binding obligation
of Seller, enforceable in accordance with its respective terms.


2.3           No Conflicts.  The execution, delivery and performance by Seller
of this Agreement and each other Seller Document does not and will not (i)
violate any provision of the certificate of formation and the operating
agreement of Seller, in each case as amended to date, (ii) constitute a
violation of, or conflict with or result in any breach of, acceleration of any
obligation under, right of termination under, or default under, any agreement or
instrument to which Seller is a party or by which Seller or the Assets is bound,
(iii) violate any judgment, decree, order, statute, rule or regulation
applicable to Seller or the Assets, (iv) require Seller to obtain any approval,
consent or waiver of, or to make any filing with, any person or entity
(governmental or otherwise) that has not been obtained or made or (v) result in
the creation or imposition of any Encumbrance on any of the Assets.


 2.4           Compliance with Laws.  Seller’s operation of the Assets is in
compliance in all material respects with all applicable statutes, ordinances,
orders, rules and regulations promulgated by any federal, state, municipal or
other governmental authority, and Seller has not received notice of a violation
or alleged violation of any such statute, ordinance, order, rule or regulation.


2.5           Title.  Seller has good and marketable title to all of the Assets
free and clear of all Encumbrances.  Upon the sale, assignment, transfer and
delivery of the Assets to Buyer hereunder and under the Seller Documents, there
will be vested in Buyer good, marketable and indefeasible title to the Assets,
free and clear of all Encumbrances.  The Assets include all of the assets and
properties necessary for Buyer to operate the Assets in the same manner as such
is currently operated by Seller.


2.6           Brokers.  Seller has not retained any broker or finder or other
person who would have any valid claim against any of the parties to this
Agreement for a commission or brokerage fee in connection with this Agreement or
the transactions contemplated hereby.


2.7           Disclosure.  The representations, warranties and statements
contained in this Agreement and in the certificates, exhibits and schedules
delivered by Seller to Buyer pursuant to this Agreement do not contain any
untrue statement of a material fact, and, when taken together, do not omit to
state a material fact required to be stated therein or necessary in order to
make such representations, warranties or statements not misleading in light of
the circumstances under which they were made.  There are no facts known to
Seller which presently or may in the future have a material adverse affect on
Seller’s business, properties, assets, prospects, operations or (financial or
other) condition related to the Business of Seller which has not been
specifically disclosed herein or in a Schedule furnished herewith, other than
general economic conditions affecting the Internet services industry generally.


2.8           Investment Representation.  In connection with the receipt of the
Shares, Seller hereby represents and warrants:


(a)           No Registration
.  Seller understands that the Shares has not been and will not be, registered
under the Securities Act of 1933, as amended (the “Securities Act”) and shall be
issued by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Seller’s
representations as expressed herein or otherwise made pursuant hereto.


(b)           Investment Intent.  Seller is acquiring the Shares for investment
for its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof, and Seller has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  Seller further represents that it does not have any contract,
undertaking, agreement or arrangement with any person or entity to sell,
transfer or grant participation to such person or entity or to any third person
or entity with respect to the Shares.
 
 
 
2

--------------------------------------------------------------------------------

 

 
(c)        Speculative Nature of Investment
.  Seller understands that an investment in Buyer is highly speculative and
involves substantial risks.  Seller can bear the economic risk of acquiring and
holding the Shares and is able to hold the Shares for an indefinite period of
time and to suffer a complete loss on such Shares.


(d)           Legends
.  Seller understands and agrees that the certificates evidencing the Shares
shall bear a legend substantially similar to the following (in addition to any
legend required under applicable state securities laws):


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”


SECTION 3.                                REPRESENTATIONS AND WARRANTIES OF
BUYER.  As a material inducement to Seller entering into this Agreement, Buyer
hereby represents and warrants to Seller as follows:


3.1           Organization.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.  Buyer
has all requisite power and authority to conduct its business as it is now
conducted and to own, lease and operate its properties and assets.


3.2           Required Action.  All actions and proceedings necessary to be
taken by or on the part of Buyer in connection with the transactions
contemplated by this Agreement have been duly and validly taken, and this
Agreement and each other agreement, document and instrument to be executed and
delivered by or on behalf of Buyer pursuant to, or as contemplated by, this
Agreement (collectively, the “Buyer Documents”) has been duly and validly
authorized, executed and delivered by Buyer.  Buyer has full right, authority,
power and capacity to execute and deliver this Agreement and each other Buyer
Document and to carry out the transactions contemplated hereby and
thereby.  This Agreement and each other Buyer Document constitutes, or when
executed and delivered will constitute, the legal, valid and binding obligations
of Buyer enforceable in accordance with its respective terms.


3.3           No Conflicts.  The execution, delivery and performance by Buyer of
this Agreement and each other Buyer Document does not and will not (a) violate
any provision of the Certification of Incorporation or By-laws of Buyer, as
amended to date, (b) constitute a violation of, or conflict with or result in
any breach of, acceleration of any obligation under, right of termination under,
or default under, any agreement or instrument to which Buyer is a party or by
which it is bound, (c) violate any judgment, decree, order, statute, rule or
regulation applicable to Buyer, or (d) require Buyer to obtain any approval,
consent or waiver of, or to make any filing with, any person or entity
(governmental or otherwise) that has not been obtained or made.  The officers
who execute this Agreement and the other Buyer Documents contemplated hereby on
behalf of Buyer have and shall have all requisite power to do so in the name of
and on behalf of Buyer.


3.4           Brokers.  Buyer has not retained any broker or finder or other
person who would have any valid claim against any of the parties to this
Agreement for a commission or brokerage fee in connection with this Agreement or
the transactions contemplated hereby.


SECTION 4.                                POST-CLOSING COVENANTS; SURVIVAL.


4.1           Option Agreement.  Simultaneously with the execution of this
Agreement, the parties will enter into an option agreement, substantially in the
form annexed hereto as Exhibit A, wherein Seller shall have the option to
purchase the Assets and any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation, formula, data, technique, know-how, trade secret or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright, trademark or similar statutes or subject to
analogous protection) (collectively , the “Developments”)  that results from the
Assets on or after the Closing Date from Buyer in consideration for (i) an
amount in cash equal to the net proceeds used by the Company for the enhancement
of the Assets and the Developments on or after the Closing Date and (ii) the
cancellation of the Shares, beginning on Closing Date and terminating on the 24
month anniversary of the Closing Date.


4.2           No Encumbrances.   Buyer hereby agrees that until the one year
anniversary of the Closing Date, it shall not take any action which would result
in the creation or imposition of any Encumbrance on the Shares.


4.3           Survival.  All representations, warranties, covenants, agreements
and indemnities contained in this Agreement, or in any schedule, exhibit,
certificate, agreement, document or statement delivered pursuant hereto, are
material, shall be deemed to have been relied upon by the parties and, shall
survive the consummation of the transactions contemplated herein for a period of
two (2) years regardless of any investigation conducted by or knowledge of any
party hereto.
 
 
SECTION 5.  INDEMNIFICATION.


Seller hereby agrees to indemnify and hold harmless Buyer, its affiliates and
its and their respective directors, officers, partners, members, managers,
employees, and agents, against and in respect of all losses, liabilities,
obligations, damages, deficiencies, actions, suits, proceedings, demands,
assessments, orders, judgments, costs and expenses (including the reasonable
fees, disbursements and expenses of attorneys and consultants) of any kind or
nature whatsoever, but net of the proceeds from any insurance policies or other
third party reimbursement for such loss, to the extent sustained, suffered or
incurred by or made against Buyer, to the extent based upon, arising out of or
in connection with:  (a) any breach of any representation or warranty made by
Seller in this Agreement or in any schedule, exhibit, certificate, agreement or
other instrument delivered pursuant to this Agreement; (b) any breach of any
covenant or agreement made by Seller in this Agreement or in any schedule,
exhibit, certificate, financial statement, agreement or other instrument
delivered pursuant to this Agreement; (c) any claim made by any person or entity
which relates to the operation of the Assets which arises in connection with or
on the basis of events, acts, omissions, conditions or any other state of facts
occurring on or existing before the date hereof; and (d) any claim which arises
in connection with any liability or obligation of Seller.




 
3

--------------------------------------------------------------------------------

 


SECTION 6.  MISCELLANEOUS.


6.1           Notices.  All notices and other communications required or
permitted to be given or made pursuant to this Agreement shall be in writing
signed by the sender and shall be deemed duly given (a) on the date delivered,
if personally delivered, (b) on the date sent by telecopier with automatic
confirmation by the transmitting machine showing the proper number of pages were
transmitted without error, (c) on the Business Day after being sent by Federal
Express or another recognized overnight mail service which utilizes a written
form of receipt for next day or next business day delivery or (d) two (2)
Business Days after mailing, if mailed by U.S. postage-prepaid certified or
registered mail, return receipt requested, in each case addressed to the
applicable party at the address set forth below; provided that a party may
change its address for receiving notice by the proper giving of notice
hereunder:
 
if to Seller, to:
Aegis Worldwide LLC
30 Waterside Plaza, #36K
New York, NY 10010
Attn:  Greg Pippo


if to Buyer, to:
Vanity Events Holding, Inc.
1111 Kane Concourse, Suite 306
Bay Harbor Islands, FL  33154
Attn: Lloyd Lapidus, Interim CEO


6.2           Assignability; Binding Effect.  This Agreement shall not be
assignable by Seller except with the written consent of Buyer.  This Agreement
shall be binding upon and shall inure to the benefit of, the parties hereto and
their respective successors and assigns.


6.3           Headings.  The subject headings used in this Agreement are
included for purposes of convenience only and shall not affect the construction
or interpretation of any of its provisions.


6.4           Amendments; Waivers.  This Agreement may not be amended or
modified, nor may compliance with any condition or covenant set forth herein be
waived, except by a writing duly and validly executed by Buyer and Seller or, in
the case of a waiver, the party waiving compliance.  No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any such right,
power or privilege, or any single or partial exercise of any such right, power
or privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.


6.5           Entire Agreement.  This Agreement, together with the schedules and
exhibits hereto, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes and cancels any and all
prior or contemporaneous arrangements, understandings and agreements between
them relating to the subject matter hereof.




6.6           Severability.  In the event that any provision or any portion of
any provision of this Agreement shall be held to be void or unenforceable, then
the remaining provisions of this Agreement (and the remaining portion of any
provision held to be void or unenforceable in part only) shall continue in full
force and effect.


6.7           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery). Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.


6.8           Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments thereto.


6.9           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which shall
constitute the same instrument.


6.10           Expenses.  Each party shall pay its own expenses incident to the
negotiation, preparation and performance of this Agreement and the transactions
contemplated hereby, including all fees and expenses of its counsel and
accountants for all activities of such counsel and accountants undertaken
pursuant to this Agreement, whether or not the transactions contemplated hereby
are consummated.




[Remainder of page intentionally left blank]
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Seller and Buyer have caused this Asset Purchase Agreement
to be executed as of the date first above written.
 
 

  SELLER:                
AEGIS WORLDWIDE LLC
         
 
By:
/s/ Greg Pippo       Name:  Greg Pippo       Title:  Manage          





  BUYER:          
VANITY EVENTS HOLDING, INC.
         
 
By:
/s/ Scott Weiselberg       Name:  Scott Weiselberg       Title:  Director      
   




 


 
5

--------------------------------------------------------------------------------

 












Schedule 1.1




watchlender.com
watchlender.net
sneakerlender.com
sneakerlender.net
electronicslender.com
electronicslender.net
shoelender.com
shoelender.net
toyslender.com
toyslender.net
couturelender.com
couturelender.net


 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
Exhibit 1.7
Bill of Sale
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 


BILL OF SALE
 
This BILL OF SALE (the “Bill of Sale”), dated as of the ____ day of April, 2012,
is made and delivered by AEGIS WORLDWIDE, LLC, a New York limited liability
company (“Seller”), to VANITY EVENTS HOLDING, INC., a Delaware corporation
(“Buyer”), pursuant to, and subject to the terms of, the Asset Purchase
Agreement (the “Asset Purchase Agreement”) dated as of the date hereof by and
among Seller and Buyer. The terms of the Asset Purchase Agreement are
incorporated herein by reference and capitalized terms used herein and not
otherwise defined shall have the meaning ascribed thereto in the Asset Purchase
Agreement.
 
NOW, THEREFORE, subject to and in accordance with the terms and conditions of
the Asset Purchase Agreement and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby each agree as follows:
 
Seller hereby irrevocably and unconditionally sells, conveys, assigns, grants,
transfers and delivers to Buyer and its successors and assigns, to its and their
own use and benefit forever, and Buyer hereby purchases, acquires and accepts,
all of Seller’s right, title and interest in and to all of the Assets, free and
clear of any liens, charges or other encumbrances.
 
Seller hereby agrees, at any time and from time to time after the date hereof,
promptly upon the written request of the Buyer, it will do, execute,
acknowledge, and deliver, or cause to be done, executed, acknowledged, and
delivered, each and all of such further acts, deeds, assignments, transfers,
conveyances, powers of attorney, and assurances as may reasonably be required by
the Buyer in order to assign, transfer, set over, convey, assure, and confirm
unto and vest in the Buyer, its successors, and assigns the Assets and title
thereto and to put the Buyer in possession and operating control of the Assets.
 
All of the terms and provisions of this Bill of Sale shall be binding upon
Seller and its successors and assigns, and shall inure to the benefit of Buyer
and its successors and assigns.
 
This Bill of Sale is intended only to document the sale and assignment of Assets
to Buyer, and that the Asset Purchase Agreement is the exclusive source of the
agreement and understanding between Seller and Buyer respecting the Assets.
Nothing in this Bill of Sale shall limit, expand or otherwise affect any of the
representations, warranties or covenants contained in the Asset Purchase
Agreement. To the extent any term or provision herein is inconsistent with the
Asset Purchase Agreement, the terms and provisions of the Asset Purchase
Agreement shall control.
 
This Bill of Sale may be executed in facsimile and in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute a single instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale as of the
date first set forth above.
 

                   
AEGIS WORLDWIDE, LLC
         
 
By:
        Name:  Greg Pippo       Title:  Manage          





  BUYER:          
VANITY EVENTS HOLDING, INC.
         
 
By:
        Name:  Scott Weiselberg       Title:  Director          



 
9